11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

Rahlek, Ltd. et al.,                       * From the 42nd District Court
                                              of Coleman County
                                              Trial Court No. 5951.

Vs. No. 11-17-00141-CV                       * May 23, 2019

Robert G. Wells et al.,                    * Opinion by Stretcher, J.
                                             (Panel consists of: Bailey, C.J.,
                                             Stretcher, J., and Wright, S.C.J., sitting
                                             by assignment)
                                             (Willson, J., not participating)

      This court has inspected the record in this cause and concludes that there is
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is affirmed with respect to the interpretation of the 2006
Deed and insofar as it denied the Campbell Children’s affirmative defenses of waiver,
equitable estoppel, and quasi estoppel. The judgment of the trial court is reversed
insofar as it applied the statute of limitations to Ricky Grubbs’s unjust-enrichment
counterclaim. Accordingly, this cause is remanded to the trial court so that it may
enter judgment consistent with this court’s opinion. The costs incurred by reason of
this appeal are taxed against Rahlek, Ltd., Eugenia H. Campbell, Archibald Campbell
III, John H. Campbell, Douglas M. Campbell, and Eugenia Harris Campbell.